          Case 3:20-cv-03906-RS Document 24-2 Filed 08/24/20 Page 1 of 12




Legal                                                Hardware   Software   Sales & Support   Internet Services   Intellectual Properly
                                                                                                                              Property   More Resources




            Apple Media Services Terms and
                      Conditions

        These terms and conditions create a contract between you and Apple (the "Agreement").
                                                                                “Agreement”). Please read the
        Agreement carefully. To confirm your understanding and acceptance of the Agreement, click "Agree."
                                                                                                  “Agree.”

        A. INTRODUCTION TO OUR SERVICES

        This Agreement governs your use of Apple's
                                             Apple’s services (“Services”),
                                                               ("Services"), through which you can buy, get, license, rent
        or subscribe to content, apps (“Apps”),
                                      ("Apps"), and other in-app services (collectively, "Content").
                                                                                         “Content”). Content may be offered
        through the Services by Apple or a third party. Our Services are available for your use in your country of
        residence ("Home
                  (“Home Country).
                           Country”). To use our Services, you need compatible hardware, software (latest version
        recommended and sometimes required) and Internet access (fees may apply). Our Services'
                                                                                              Services’ performance may
        be affected by these factors.

        B. USING OUR SERVICES

        PAYMENTS, TAXES, AND REFUNDS

        You can acquire Content on our Services for free or for a charge, either of which is referred to as a 'Transaction."
                                                                                                              “Transaction.”
        Each Transaction is an electronic contract between you and Apple, and/or you and the entity providing the
        Content on our Services. However, if you are a customer of Apple Distribution International Ltd. and you acquire
        an App or a book, Apple Distribution International Ltd. is the merchant of record; this means that you acquire the
        Content from Apple Distribution International Ltd., and it is licensed by the App Provider (as defined below) or
        book publisher. When you make your first Transaction, we will ask you to choose how frequently we should ask
        for your password for future Transactions. If you enable Touch ID for Transactions, we will ask you to
        authenticate all Transactions with your fingerprint, and if you enable Face ID for Transactions, we will ask you to
        authenticate all Transactions using facial recognition. Manage your password settings at any time by following
        these instructions: https://support.apple.com/en-us/HT204030. Apple will charge your selected payment method
        (such as your credit card, debit card, gift card/code, or other method available in your Home Country) for any paid
        Transactions, including any applicable taxes. If you have also added it to your Apple Wallet, Apple may charge
        your selected payment method in Apple Wallet using Apple Pay. If we cannot charge your selected payment
        method for any reason (such as expiration or insufficient funds), you remain responsible for any uncollected
        amounts, and we will attempt to charge the payment method again as you may update your payment method
        information. If you pre-order Content, you will be charged when the Content is delivered to you (unless you cancel
        prior to the Content's
                     Content’s availability). In accordance with local law, Apple may update information regarding your
        selected payment method if provided such information by your financial institution. For details about how
        Transactions are billed, please visit http://support.apple.com/kb/HT5582. All Transactions are final. Content prices
        may change at any time. If technical problems prevent or unreasonably delay delivery of Content, your exclusive
        and sole remedy is either replacement of the Content or refund of the price paid, as determined by Apple. From
        time to time, Apple may refuse a refund request if we find evidence of fraud, refund abuse, or other manipulative
        behavior that entitles Apple to a corresponding counterclaim. Terms related to Store Credit and gift cards/codes
        are available here: https://www.apple.com/legalfinternet-services/itunes/giftcards/.
                             https://www.apple.com/legal/internet-services/itunes/giftcards/.

        APPLE ID

        Using our Services and accessing your Content may require an Apple ID. An Apple ID is the account you use
               Apple’s ecosystem. Your Apple ID is valuable, and you are responsible for maintaining its confidentiality
        across Apple's




                                                                                                                 EXHIBIT A
  Case 3:20-cv-03906-RS Document 24-2 Filed 08/24/20 Page 2 of 12


and security. Apple is not responsible for any losses arising from the unauthorized use of your Apple ID. Please
contact Apple if you suspect that your Apple ID has been compromised.

You must be age 13 (or equivalent minimum age in your Home Country, as set forth in the registration process) to
create an Apple ID and use our Services. Apple IDs for persons under this age can be created by a parent or
legal guardian using Family Sharing or by an approved educational institution.

PRIVACY

                                       Apple’s Privacy Policy, which is available at
Your use of our Services is subject to Apple's
https://www.apple.com/legal/privacy/.

SERVICES AND CONTENT USAGE RULES

Your use of the Services and Content must follow the rules set forth in this section ("Usage
                                                                                     (“Usage Rules").
                                                                                             Rules”). Any other use
of the Services and Content is a material breach of this Agreement. Apple may monitor your use of the Services
and Content to ensure that you are following these Usage Rules.

All Services:

- You may use the Services and Content only for personal, noncommercial purposes (except as set forth in the
App Store Content section below).

- Apple's
  Apple’s delivery of Content does not transfer any commercial or promotional use rights to you, and does not
constitute a grant or waiver of any rights of the copyright owners.

- You can use Content from up to five different Apple IDs on each device.

- It is your responsibility not to lose, destroy, or damage Content once downloaded. We encourage you to back up
your Content regularly.

- You may not tamper with or circumvent any security technology included with the Services.

- You may access our Services only using Apple's
                                         Apple’s software, and may not modify or use modified versions of such
software.

- Video Content requires an HDCP connection.

Audio and Video Content Sales and Rentals:

- You can use Digital Rights Management (DRM)-free Content on a reasonable number of compatible devices
that you own or control. DRM-protected Content can be used on up to five computers and any number of devices
that you sync to from those computers.

- Content rentals are viewable on a single device at a time, and must be played within 30 days, and completed
within 48 hours of the start of play (stopping, pausing or restarting does not extend this period).

- You may burn an audio playlist of purchased music to disc for listening purposes up to seven times; this
limitation does not apply to DRM-free Content. Other Content may not be burned to disc.

App Store Content:

- The term "App"
           “App” includes apps for any Apple platform and/or operating system, in-app purchases, extensions
(such as keyboards), stickers, and subscriptions made available in an app.

- You can use Apps on any device that you own or control.

- Individuals acting on behalf of a commercial enterprise, governmental organization or educational institution (an
“Enterprise”) may download and sync non
"Enterprise")                              Arcade Apps for use by either (i) a single individual on one or more
                                       non-Arcade
devices owned or controlled by an Enterprise; or (ii) multiple individuals on a single shared device owned or
controlled by an Enterprise. For the sake of clarity, each device used serially or collectively by multiple users
requires a separate license.




                                                                                               EXHIBIT A
  Case 3:20-cv-03906-RS Document 24-2 Filed 08/24/20 Page 3 of 12


Apple Music:

- You can use an Individual Apple Music membership on up to 10 devices (only five of which can be computers).

- An Individual Apple Music membership allows you to stream on a single device at a time; a Family membership
allows you or your Family members to stream on up to six devices at a time.

Apple Arcade:

- Apple Arcade Apps may only be downloaded, or redownloaded, with a valid Apple Arcade trial or subscription.

- If your subscription ends, Apps downloaded via Apple Arcade will no longer be accessible to you.

Apple TV Content

- For most channels, you can stream Content on up to three devices simultaneously.

- You may be limited in the amount of Content you may download, and some downloaded Content may expire
after a given amount of time after downloaded or first played. Certain Content may not be available for download
at all.

- Learn more about Apple TV Content Usage Rules at https://supportapple.com/en-us/HT210074
                                                   https://support.apple.com/en-us/HT210074

REDOWNLOADS

You may be able to redownload previously acquired Content ("Redownload")
                                                             (“Redownload”) to your devices that are signed in
with the same Apple ID ("Associated
                         (“Associated Devices").
                                      Devices”). You can see Content types available for Redownload in your
Home Country at https://supportapple.com/en-us/HT204632.
                  https://support.apple.com/en-us/HT204632. Content may not be available for Redownload if
that Content is no longer offered on our Services.

Associated Devices Rules (except Apple Arcade): You can have up to 10 devices (but only a maximum of 5
computers) signed in with your Apple ID at one time. Each computer must also be authorized using the same
Apple ID (to learn more about authorization of computers, visit https://support.apple.com/en-us/HT201251).
Devices can be associated with a different Apple ID once every 90 days.

Associated Devices Rules for Apple Arcade: You can have up to 10 devices signed in to Apple Arcade per Family
member at one time. Devices can be associated with a different Apple ID once every 90 days.

SUBSCRIPTIONS

The Services and certain Apps may allow you to purchase access to Content or services on a subscription basis
("Paid
(“Paid Subscriptions").
        Subscriptions”). Paid Subscriptions automatically renew until cancelled in the Manage Subscriptions
section of your account settings. To learn more about cancelling your subscriptions, visit
https://supportapple.com/en-us/FfT202039.
https://support.apple.com/en-us/HT202039. We will notify you if the price of a Paid Subscription increases and, if
required, seek your consent to continue. You will be charged no more than 24 hours prior to the start of the latest
Paid Subscription period. If we cannot charge your payment method for any reason (such as expiration or
insufficient funds), and you have not cancelled the Paid Subscription, you remain responsible for any uncollected
amounts, and we will attempt to charge the payment method as you may update your payment method
information. This may result in a change to the start of your next Paid Subscription period and may change the
date on which you are billed for each period. We reserve the right to cancel your Paid Subscription if we are
unable to successfully charge your payment method to renew your subscription. Certain Paid Subscriptions may
offer a free trial prior to charging your payment method. If you decide to unsubscribe from a Paid Subscription
before we start charging your payment method, cancel the subscription at least 24 hours before the free trial
ends.

CONTENT AND SERVICE AVAILABILITY

Terms found in this Agreement that relate to Services, Content types, features or functionality not available in
your Home Country are not applicable to you unless and until they become available to you. To see the Content
types available to you in your Home Country, go to the Services or visit https://support.apple.com/en-




                                                                                               EXHIBIT A
  Case 3:20-cv-03906-RS Document 24-2 Filed 08/24/20 Page 4 of 12


us/HT204411. Certain Services and Content available to you in your Home Country may not be available to you
when traveling outside of your Home Country.

NON-APPLE DEVICES

If you use our Services on a non-Apple-branded device, you may not be able to access all features or Content
types. Terms in this Agreement relating to unavailable features or Content types are not applicable to you. If you
later choose to access our Services from an Apple-branded device, you agree that all terms of this Agreement will
apply to your use on such device.

C. YOUR SUBMISSIONS TO OUR SERVICES

Our Services may allow you to submit materials such as comments, pictures, videos, and podcasts (including
associated metadata and artwork). Your use of such features must comply with the Submissions Guidelines
below, which may be updated from time to time. If you see materials that do not comply with the Submissions
Guidelines, please use the Report a Concern feature. You hereby grant Apple a worldwide, royalty-free,
perpetual, nonexclusive license to use the materials you submit within the Services and related marketing, and
Apple internal purposes. Apple may monitor and decide to remove or edit any submitted material.

Submissions Guidelines: You may not use the Services to:

- post any materials that you do not have permission, right or license to use;

- post objectionable, offensive, unlawful, deceptive or harmful content;

- post personal, private or confidential information belonging to others;

- request personal information from a minor;

- impersonate or misrepresent your affiliation with another person, or entity;

- post or transmit spam, including but not limited to unsolicited or unauthorized advertising, promotional materials,
or informational announcements;

- plan or engage in any illegal, fraudulent, or manipulative activity.

D. FAMILY SHARING

The organizer of a Family ("Organizer")
                          (“Organizer”) must be 18 years or older and the parent or legal guardian of any Family
member under age 13 or the equivalent minimum age in their Home Country (as set forth in the registration
process). Apple devices are required for access to all of the Family Sharing features.

Purchase Sharing: Family Sharing's
                           Sharing’s Purchase Sharing feature allows you to share eligible Content among up to
six members of a Family. The Organizer invites other members to participate, and agrees to pay for all
Transactions initiated by Family members. The Organizers
                                                 Organizer's payment method is used to pay for any Transaction
initiated by a Family member (except when the Family member’s
                                                       member's account has store credit, which is always used
first). Family members are acting as agents for the Organizer when the Organizer's
                                                                       Organizer’s payment method is used. The
Organizer hereby agrees (1) to pay for such Transactions, and (2) that Transactions initiated by Family members
are authorized. Organizers are responsible for complying with their payment method contract, and assume all risk
related to sharing access to the payment method with Family members. A receipt or invoice for any Family
member Transaction is sent to the initiating Family member and the Organizer.

Ask to Buy: Ask to Buy is a convenient feature that allows an Organizer to approve each Transaction initiated by
a Family member under age 18 (or the equivalent age of majority in your Home Country). The Organizer must be
the parent or legal guardian of any Family member for whom Ask to Buy is activated. Content downloaded from
Family members or acquired via redemption codes are not subject to Ask to Buy.

Family Member changes: When a Family member leaves or is removed from the Family, the remaining Family
members may no longer be able to access the former member's
                                                   member’s Content, including Content acquired with the
Organizer's
Organizer’s payment method.




                                                                                                EXHIBIT A
  Case 3:20-cv-03906-RS Document 24-2 Filed 08/24/20 Page 5 of 12


Family Sharing Rules: You can only belong to one Family at a time, and may join any Family no more than twice
per year. You can change the Apple ID you associate with a Family no more than once every 90 days. All Family
                                                                        InApp Purchases, subscriptions, and
members must share the same Home Country. Not all Content, including In-App
some previously acquired Apps, are eligible for Purchase Sharing. Apple Arcade and Apple News+ subscriptions
are automatically enabled for Purchase Sharing. Subscriptions shared by a Family may be subject to Content
usage limitations on a per subscription basis.

E. PERSONALIZED RECOMMENDATION FEATURES

The Services may recommend Content to you based on your downloads, purchases and other activities. You
may opt out from receiving such personalized recommendations for some Services in your account settings.

Some recommendation features may require your permission before they are turned on. If you turn on these
features, you will be asked to give Apple permission to collect and store certain data, including but not limited to
data about your device activity, location, and usage. Please carefully read the information presented when you
turn on these features.

              ITUNES STORE TERMS
F. ADDITIONAL !TUNES

SEASON PASS AND MULTI-PASS

A Pass allows you to purchase and receive television Content as it becomes available. A Season Pass applies to
television Content that has a limited number of episodes per season; a Multi-Pass applies to television Content
that is available on an ongoing basis. The full price of a Season Pass or Multi-Pass is charged at the time of the
Transaction. Season Pass or Multi-Pass Content is available for download up to 90 days after the last episode
becomes available. If automatic renewal is selected when you obtain a Multi-Pass, you will be charged the full
price of each subsequent Multi-Pass cycle. You can turn off automatic renewal at least 24 hours prior to the
beginning of the next Multi-Pass cycle in your account settings. If a Content provider delivers to Apple fewer TV
episodes than planned when you purchased a Season Pass, we will credit to your Apple ID the retail value of the
corresponding number of episodes that were not provided to Apple.

G. ADDITIONAL APP STORE TERMS (EXCLUDING APPLE ARCADE APPS)

LICENSE OF APP STORE CONTENT

App licenses are provided to you by Apple or a third party developer (“App    Provider”). If you are a customer of
                                                                       ("App Provider").
Apple Distribution International Ltd., the merchant of record is Apple Distribution International Ltd., which means
that you acquire the App license from Apple Distribution International Ltd., but the App is licensed by the App
Provider. An App licensed by Apple is an "Apple
                                            “Apple App;"
                                                   App;” an App licensed by an App Provider is a "Third
                                                                                                    “Third Party App."
                                                                                                                 App.”
Apple acts as an agent for App Providers in providing the App Store and is not a party to the sales contract or
user agreement between you and the App Provider. Any App that you acquire is governed by the Licensed
Application End User License Agreement (“Standard       EULA”) set forth below, unless Apple or the App Provider
                                             ("Standard EULA")
provides an overriding custom license agreement ("Custom       EULA”). The App Provider of any Third Party App is
                                                     (“Custom EULA').
solely responsible for its content, warranties, and claims that you may have related to the Third Party App. You
acknowledge and agree that Apple is a third-party beneficiary of the Standard EULA or Custom EULA applicable
to each Third Party App and may therefore enforce such agreement. Certain Apps, such as stickers and
iMessage apps, may not appear on the device springboard but can be accessed and used in the Messages app
drawer.

IN-APP PURCHASES

Apps may offer content, services or functionality for use within such Apps ("In-App
                                                                           (“In-App Purchases").
                                                                                    Purchases”). In-App
Purchases that are consumed during the use of the App (for example, virtual gems) cannot be transferred among
devices and can be downloaded only once. You must authenticate your account before making In-App
Purchases — – separate from any authentication to obtain other Content —– by entering your password or using
Touch ID or Face ID. You will be able to make additional In-App Purchases for fifteen minutes without re-
authenticating unless you've
                       you’ve asked us to require a password for every purchase or have enabled Touch ID or
Face ID. You can turn off the ability to make In-App Purchases by following these instructions:
https://support.apple.com/en-us/HT201304.
https://supportapple.com/en-us/HT201304.




                                                                                                 EXHIBIT A
  Case 3:20-cv-03906-RS Document 24-2 Filed 08/24/20 Page 6 of 12


APP MAINTENANCE AND SUPPORT

Apple is responsible for providing maintenance and support for Apple Apps only, or as required under applicable
law. App Providers are responsible for providing maintenance and support for Third Party Apps.

APP BUNDLES

                                                    Bundle”). The price displayed with an App Bundle is the
                                              (“App Bundle").
Some Apps may be sold together as a bundle ("App
price you will be charged upon purchasing the App Bundle. The App Bundle price may be reduced to account for
Apps you have already purchased or acquired, but may include a minimum charge to complete the App Bundle.

LICENSED APPLICATION END USER LICENSE AGREEMENT

Apps made available through the App Store are licensed, not sold, to you. Your license to each App is subject to
your prior acceptance of either this Licensed Application End User License Agreement ("Standard
                                                                                         (“Standard EULA"),
                                                                                                      EULA”), or a
custom end user license agreement between you and the Application Provider ("Custom
                                                                                (“Custom EULA"),
                                                                                           EULA”), if one is
provided. Your license to any Apple App under this Standard EULA or Custom EULA is granted by Apple, and
your license to any Third Party App under this Standard EULA or Custom EULA is granted by the Application
Provider of that Third Party App. Any App that is subject to this Standard EULA is referred to herein as the
“Licensed Application."
"Licensed  Application.” The Application Provider or Apple as applicable ("Licensor")
                                                                         (“Licensor”) reserves all rights in and to
the Licensed Application not expressly granted to you under this Standard EULA.

a. Scope of License: Licensor grants to you a nontransferable license to use the Licensed Application on any
Apple-branded products that you own or control and as permitted by the Usage Rules. The terms of this Standard
EULA will govern any content, materials, or services accessible from or purchased within the Licensed
Application as well as upgrades provided by Licensor that replace or supplement the original Licensed
Application, unless such upgrade is accompanied by a Custom EULA. Except as provided in the Usage Rules,
you may not distribute or make the Licensed Application available over a network where it could be used by
multiple devices at the same time. You may not transfer, redistribute or sublicense the Licensed Application and,
if you sell your Apple Device to a third party, you must remove the Licensed Application from the Apple Device
before doing so. You may not copy (except as permitted by this license and the Usage Rules), reverse-engineer,
disassemble, attempt to derive the source code of, modify, or create derivative works of the Licensed Application,
any updates, or any part thereof (except as and only to the extent that any foregoing restriction is prohibited by
applicable law or to the extent as may be permitted by the licensing terms governing use of any open-sourced
components included with the Licensed Application).

b. Consent to Use of Data: You agree that Licensor may collect and use technical data and related
information—including but not limited to technical information about your device, system and application software,
and peripherals—that is gathered periodically to facilitate the provision of software updates, product support, and
other services to you (if any) related to the Licensed Application. Licensor may use this information, as long as it
is in a form that does not personally identify you, to improve its products or to provide services or technologies to
you.

c. Termination. This Standard EULA is effective until terminated by you or Licensor. Your rights under this
Standard EULA will terminate automatically if you fail to comply with any of its terms.

d. External Services. The Licensed Application may enable access to Licensor's
                                                                          Licensor’s and/or third-party services and
websites (collectively and individually, "External Services"). You agree to use the External Services at your sole
risk. Licensor is not responsible for examining or evaluating the content or accuracy of any third-party External
Services, and shall not be liable for any such third-party External Services. Data displayed by any Licensed
Application or External Service, including but not limited to financial, medical and location information, is for
general informational purposes only and is not guaranteed by Licensor or its agents. You will not use the External
Services in any manner that is inconsistent with the terms of this Standard EULA or that infringes the intellectual
property rights of Licensor or any third party. You agree not to use the External Services to harass, abuse, stalk,
threaten or defame any person or entity, and that Licensor is not responsible for any such use. External Services
may not be available in all languages or in your Home Country, and may not be appropriate or available for use in
any particular location. To the extent you choose to use such External Services, you are solely responsible for
compliance with any applicable laws. Licensor reserves the right to change, suspend, remove, disable or impose
access restrictions or limits on any External Services at any time without notice or liability to you.




                                                                                                EXHIBIT A
  Case 3:20-cv-03906-RS Document 24-2 Filed 08/24/20 Page 7 of 12


e. NO WARRANTY: YOU EXPRESSLY ACKNOWLEDGE AND AGREE THAT USE OF THE LICENSED
APPLICATION IS AT YOUR SOLE RISK. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW,
THE LICENSED APPLICATION AND ANY SERVICES PERFORMED OR PROVIDED BY THE LICENSED
APPLICATION ARE PROVIDED "AS IS" AND "AS
                                      “AS AVAILABLE,"
                                          AVAILABLE,” WITH ALL FAULTS AND WITHOUT
WARRANTY OF ANY KIND, AND LICENSOR HEREBY DISCLAIMS ALL WARRANTIES AND CONDITIONS
WITH RESPECT TO THE LICENSED APPLICATION AND ANY SERVICES, EITHER EXPRESS, IMPLIED, OR
STATUTORY, INCLUDING, BUT NOT LIMITED TO, THE IMPLIED WARRANTIES AND/OR CONDITIONS OF
MERCHANTABILITY, OF SATISFACTORY QUALITY, OF FITNESS FOR A PARTICULAR PURPOSE, OF
ACCURACY, OF QUIET ENJOYMENT, AND OF NONINFRINGEMENT OF THIRD-PARTY RIGHTS. NO ORAL
OR WRITTEN INFORMATION OR ADVICE GIVEN BY LICENSOR OR ITS AUTHORIZED REPRESENTATIVE
SHALL CREATE A WARRANTY. SHOULD THE LICENSED APPLICATION OR SERVICES PROVE
DEFECTIVE, YOU ASSUME THE ENTIRE COST OF ALL NECESSARY SERVICING, REPAIR, OR
CORRECTION. SOME JURISDICTIONS DO NOT ALLOW THE EXCLUSION OF IMPLIED WARRANTIES OR
LIMITATIONS ON APPLICABLE STATUTORY RIGHTS OF A CONSUMER, SO THE ABOVE EXCLUSION
AND LIMITATIONS MAY NOT APPLY TO YOU.

f. Limitation of Liability. TO THE EXTENT NOT PROHIBITED BY LAW, IN NO EVENT SHALL LICENSOR BE
LIABLE FOR PERSONAL INJURY OR ANY INCIDENTAL, SPECIAL, INDIRECT, OR CONSEQUENTIAL
DAMAGES WHATSOEVER, INCLUDING, WITHOUT LIMITATION, DAMAGES FOR LOSS OF PROFITS,
LOSS OF DATA, BUSINESS INTERRUPTION, OR ANY OTHER COMMERCIAL DAMAGES OR LOSSES,
ARISING OUT OF OR RELATED TO YOUR USE OF OR INABILITY TO USE THE LICENSED APPLICATION,
HOWEVER CAUSED, REGARDLESS OF THE THEORY OF LIABILITY (CONTRACT, TORT, OR
OTHERWISE) AND EVEN IF LICENSOR HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
SOME JURISDICTIONS DO NOT ALLOW THE LIMITATION OF LIABILITY FOR PERSONAL INJURY, OR OF
INCIDENTAL OR CONSEQUENTIAL DAMAGES, SO THIS LIMITATION MAY NOT APPLY TO YOU. In no
             Licensor’s total liability to you for all damages (other than as may be required by applicable law in
event shall Licensors
cases involving personal injury) exceed the amount of fifty dollars ($50.00). The foregoing limitations will apply
even if the above stated remedy fails of its essential purpose.

g. You may not use or otherwise export or re-export the Licensed Application except as authorized by United
States law and the laws of the jurisdiction in which the Licensed Application was obtained. In particular, but
without limitation, the Licensed Application may not be exported or re-exported (a) into any U.S.-embargoed
countries or (b) to anyone on the U.S. Treasury Department's Specially Designated Nationals List or the U.S.
Department of Commerce Denied Persons List or Entity List. By using the Licensed Application, you represent
and warrant that you are not located in any such country or on any such list. You also agree that you will not use
these products for any purposes prohibited by United States law, including, without limitation, the development,
design, manufacture, or production of nuclear, missile, or chemical or biological weapons.

h. The Licensed Application and related documentation are "Commercial Items", as that term is defined at 48
C.F.R. §2.101, consisting of "Commercial Computer Software" and "Commercial Computer Software
Documentation", as such terms are used in 48 C.F.R. §12.212 or 48 C.F.R. §227.7202, as applicable. Consistent
with 48 C.F.R. §12.212 or 48 C.F.R. §227.7202-1 through 227.7202-4, as applicable, the Commercial Computer
Software and Commercial Computer Software Documentation are being licensed to U.S. Government end users
(a) only as Commercial Items and (b) with only those rights as are granted to all other end users pursuant to the
terms and conditions herein. Unpublished-rights reserved under the copyright laws of the United States.

i. Except to the extent expressly provided in the following paragraph, this Agreement and the relationship between
you and Apple shall be governed by the laws of the State of California, excluding its conflicts of law provisions.
You and Apple agree to submit to the personal and exclusive jurisdiction of the courts located within the county of
Santa Clara, California, to resolve any dispute or claim arising from this Agreement. If (a) you are not a U.S.
citizen; (b) you do not reside in the U.S.; (c) you are not accessing the Service from the U.S.; and (d) you are a
citizen of one of the countries identified below, you hereby agree that any dispute or claim arising from this
Agreement shall be governed by the applicable law set forth below, without regard to any conflict of law
provisions, and you hereby irrevocably submit to the non-exclusive jurisdiction of the courts located in the state,
province or country identified below whose law governs:




                                                                                               EXHIBIT A
  Case 3:20-cv-03906-RS Document 24-2 Filed 08/24/20 Page 8 of 12


If you are a citizen of any European Union country or Switzerland, Norway or Iceland, the governing law and
forum shall be the laws and courts of your usual place of residence.

Specifically excluded from application to this Agreement is that law known as the United Nations Convention on
the International Sale of Goods.

H. ADDITIONAL APPLE BOOKS TERMS

You acquire Apple Books Content from the third-party provider of such Content (the "Publisher"),
                                                                                       “Publisher”), not Apple. Apple
acts as an agent for the Publisher in providing Apple Books Content to you, and therefore Apple is not a party to
the Transaction between you and the Publisher. If you are a customer of Apple Distribution International Ltd., the
merchant of record is Apple Distribution International Ltd., which means that you acquire a license to use the
Content from Apple Distribution International Ltd., but the Content is licensed by the Publisher. The Publisher of
the Apple Books Content reserves the right to enforce the terms of use relating to such Apple Books Content. The
Publisher of the Apple Books Content is solely responsible for such Content, any warranties to the extent that
such warranties have not been disclaimed, and any claims that you or any other party may have relating to such
Content.

I. ADDITIONAL APPLE MUSIC TERMS

APPLE MUSIC MEMBERSHIP

Apple Music is a subscription music service. Your Apple Music membership will automatically renew until you
                                    “Subscriptions” section for more details. When your Apple Music membership
cancel in account settings. See the "Subscriptions"
ends, you will lose access to any feature of Apple Music that requires a membership, including but not limited to
access to Apple Music songs stored on your device, and iCloud Music Library.

Where available, you may be offered an Apple Music membership through your wireless carrier (a "Carrier
                                                                                                     “Carrier
Membership”). If you purchase a Carrier Membership, your carrier will bill you for the cost of your Apple Music
Membership").
membership. Your billing relationship with the carrier is governed by the carrier's
                                                                          carrier’s terms and conditions, not this
Agreement, and any billing disputes related to a Carrier Membership must be directed to your carrier, not Apple.
By using Apple Music, you agree that your carrier may exchange your carrier account information, telephone
number and subscription information with Apple, and that Apple may use this information to determine the status
of your Carrier Membership.

!CLOUD
ICLOUD MUSIC LIBRARY

iCloud Music Library is an Apple Music feature that allows you to access your matched or uploaded songs,
playlists and music videos acquired from Apple Music, the iTunes Store or a third party (“iCloud
                                                                                            ("iCloud Music Library
Content”) on your Apple Music-enabled devices. iCloud Music Library is turned on automatically when you set up
Content")
your Apple Music membership. iCloud Music Library collects information about your iCloud Music Library
Content. This information is associated with your Apple ID, and compared to iCloud Music Library Content
currently available on Apple Music. iCloud Music Library Content that is not matched is uploaded to Apple's
                                                                                                          Apple’s
iCloud Music Library servers (in a format determined by Apple). You can upload up to 100,000 songs. Songs
acquired from the iTunes Store or Apple Music do not count against this limit. Songs that do not meet certain
criteria (for example, excessively large files) or that are not authorized for your device are not eligible for iCloud
Music Library. When you use iCloud Music Library, Apple logs information such as the tracks you play, stop or
skip, the devices you use, and the time and duration of playback. You agree to use iCloud Music Library only for
lawfully acquired content. iCloud Music Library is provided on an "AS“AS IS"
                                                                          IS” basis and could contain errors or
inaccuracies. You should back up your data and information prior to using iCloud Music Library. If you are not an
Apple Music member, you may purchase an iTunes Match subscription, which is subject to the terms set forth in
this section.

J. ADDITIONAL APPLE ARCADE TERMS

APPLE ARCADE SUBSCRIPTION

Apple Arcade is a game subscription service. Your Apple Arcade subscription will automatically renew until you
                                    “Subscriptions” section for more details. When your Apple Arcade
cancel in account settings. See the "Subscriptions"




                                                                                                  EXHIBIT A
  Case 3:20-cv-03906-RS Document 24-2 Filed 08/24/20 Page 9 of 12


subscription ends, you will lose access to any functionality of Apple Arcade that requires a subscription, including
but not limited to access to apps downloaded from Apple Arcade that are stored on your device.

K. MISCELLANEOUS TERMS APPLICABLE TO ALL SERVICES

DEFINITION OF APPLE

                                “Apple” means:
Depending on your Home Country, "Apple"

Apple Inc., located at One Apple Park Way, Cupertino, California, for users in North, Central, and South America
(excluding Canada), as well as United States territories and possessions; and French and British possessions in
North America, South America, and the Caribbean;

Apple Canada Inc., located at 120 Bremner Blvd., Suite 1600, Toronto ON M5J 0A8, Canada for users in Canada
or its territories and possessions;

iTunes K.K., located at Roppongi Hills, 6-10-1 Roppongi, Minato-ku, Tokyo 106-6140, Tokyo for users in Japan;

Apple Pty Limited, located at Level 3, 20 Martin Place, Sydney NSW 2000, Australia, for users in Australia, New
Zealand, including island possessions, territories, and affiliated jurisdictions; and

Apple Distribution International Ltd., located at Hollyhill Industrial Estate, Hollyhill, Cork, Republic of Ireland, for all
other users.

CONTRACT CHANGES

Apple reserves the right at any time to modify this Agreement and to add new or additional terms or conditions on
your use of the Services. Such modifications and additional terms and conditions will be effective immediately and
incorporated into this Agreement. Your continued use of the Services will be deemed acceptance thereof.

THIRD-PARTY MATERIALS

Apple is not responsible or liable for third party materials included within or linked from the Content or the
Services.

INTELLECTUAL PROPERTY

You agree that the Services, including but not limited to Content, graphics, user interface, audio clips, video clips,
editorial content, and the scripts and software used to implement the Services, contain proprietary information
and material that is owned by Apple and/or its licensors, and is protected by applicable intellectual property and
other laws, including but not limited to copyright. You agree that you will not use such proprietary information or
materials in any way whatsoever except for use of the Services for personal, noncommercial uses in compliance
with this Agreement. No portion of the Services may be reproduced in any form or by any means, except as
expressly permitted by this Agreement. You agree not to modify, rent, loan, sell, or distribute the Services or
Content in any manner, and you shall not exploit the Services in any manner not expressly authorized.

The Apple name, the Apple logo, iTunes, iTunes Store, App Store, Apple Books, Apple Music, and other Apple
trademarks, service marks, graphics, and logos used in connection with the Services are trademarks or
registered trademarks of Apple in the U.S. and other countries throughout the world. You are granted no right or
license with respect to any of the aforesaid trademarks.

COPYRIGHT NOTICE

If you believe that any Content available through the Services infringe a copyright claimed by you, please contact
Apple at the following locations:

- iTunes Store, Apple Music, Apple Podcasts: https://www.apple.com/legal/internet-
services/itunes/itunesstorenotices/

- App Store: https://www.apple.com/legal/internet-services/itunes/appstorenotices/

- Apple Books: https://www.apple.com/legal/internet-services/itunes/applebooksnotices/




                                                                                                      EXHIBIT A
 Case 3:20-cv-03906-RS Document 24-2 Filed 08/24/20 Page 10 of 12


TERMINATION AND SUSPENSION OF SERVICES

If you fail, or Apple suspects that you have failed, to comply with any of the provisions of this Agreement, Apple
may, without notice to you: (i) terminate this Agreement and/or your Apple ID, and you will remain liable for all
amounts due under your Apple ID up to and including the date of termination; and/or (ii) terminate your license to
the software; and/or (iii) preclude your access to the Services.

Apple further reserves the right to modify, suspend, or discontinue the Services (or any part or Content thereof) at
any time with or without notice to you, and Apple will not be liable to you or to any third party should it exercise
such rights.

DISCLAIMER OF WARRANTIES; LIABILITY LIMITATION

APPLE DOES NOT GUARANTEE, REPRESENT, OR WARRANT THAT YOUR USE OF THE SERVICES WILL
BE UNINTERRUPTED OR ERROR-FREE, AND YOU AGREE THAT FROM TIME TO TIME APPLE MAY
REMOVE THE SERVICES FOR INDEFINITE PERIODS OF TIME, CANCEL THE SERVICES AT ANY TIME,
OR OTHERWISE LIMIT OR DISABLE YOUR ACCESS TO THE SERVICES WITHOUT NOTICE TO YOU.

YOU EXPRESSLY AGREE THAT YOUR USE OF, OR INABILITY TO USE, THE SERVICES IS AT YOUR
SOLE RISK. THE SERVICES AND ALL CONTENT DELIVERED TO YOU THROUGH THE SERVICES ARE
(EXCEPT AS EXPRESSLY STATED BY APPLE) PROVIDED "AS IS" AND "AS AVAILABLE" FOR YOUR USE,
WITHOUT WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED, INCLUDING ALL IMPLIED
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE, AND
NONINFRINGEMENT. BECAUSE SOME JURISDICTIONS DO NOT ALLOW THE EXCLUSION OF IMPLIED
WARRANTIES, THE ABOVE EXCLUSION OF IMPLIED WARRANTIES MAY NOT APPLY TO YOU.

IN NO CASE SHALL APPLE, ITS DIRECTORS, OFFICERS, EMPLOYEES, AFFILIATES, AGENTS,
CONTRACTORS, OR LICENSORS BE LIABLE FOR ANY DIRECT, INDIRECT, INCIDENTAL, PUNITIVE,
SPECIAL, OR CONSEQUENTIAL DAMAGES ARISING FROM YOUR USE OF ANY OF THE SERVICES OR
FOR ANY OTHER CLAIM RELATED IN ANY WAY TO YOUR USE OF THE SERVICES AND/OR CONTENT,
INCLUDING, BUT NOT LIMITED TO, ANY ERRORS OR OMISSIONS IN ANY CONTENT, OR ANY LOSS OR
DAMAGE OF ANY KIND INCURRED AS A RESULT OF THE USE OF ANY CONTENT POSTED,
TRANSMITTED, OR OTHERWISE MADE AVAILABLE VIA THE SERVICES, EVEN IF ADVISED OF THEIR
POSSIBILITY. BECAUSE SOME COUNTRIES, STATES OR JURISDICTIONS DO NOT ALLOW THE
EXCLUSION OR THE LIMITATION OF LIABILITY FOR CONSEQUENTIAL OR INCIDENTAL DAMAGES, IN
SUCH COUNTRIES, STATES OR JURISDICTIONS, APPLE'S LIABILITY SHALL BE LIMITED TO THE
EXTENT SUCH LIMITATION IS PERMITTED BY LAW.

APPLE SHALL USE REASONABLE EFFORTS TO PROTECT INFORMATION SUBMITTED BY YOU IN
CONNECTION WITH THE SERVICES, BUT YOU AGREE THAT YOUR SUBMISSION OF SUCH
INFORMATION IS AT YOUR SOLE RISK, AND YOU HEREBY RELEASE APPLE FROM ANY AND ALL
LIABILITY TO YOU FOR ANY LOSS OR LIABILITY RELATING TO SUCH INFORMATION IN ANY WAY.

APPLE DOES NOT REPRESENT OR GUARANTEE THAT THE SERVICES WILL BE FREE FROM LOSS,
CORRUPTION, ATTACK, VIRUSES, INTERFERENCE, HACKING, OR OTHER SECURITY INTRUSION, AND
YOU HEREBY RELEASE APPLE FROM ANY LIABILITY RELATING THERETO. YOU SHALL BE
RESPONSIBLE FOR BACKING UP YOUR OWN SYSTEM, INCLUDING ANY CONTENT ACQUIRED OR
RENTED THROUGH THE SERVICES.

APPLE IS NOT RESPONSIBLE FOR DATA CHARGES YOU MAY INCUR IN CONNECTION WITH YOUR USE
OF THE SERVICES.

WAIVER AND INDEMNITY

BY USING THE SERVICES, YOU AGREE, TO THE EXTENT PERMITTED BY LAW, TO INDEMNIFY AND
HOLD APPLE, ITS DIRECTORS, OFFICERS, EMPLOYEES, AFFILIATES, AGENTS, CONTRACTORS, AND
LICENSORS HARMLESS WITH RESPECT TO ANY CLAIMS ARISING OUT OF YOUR BREACH OF THIS
AGREEMENT, YOUR USE OF THE SERVICES, OR ANY ACTION TAKEN BY APPLE AS PART OF ITS
INVESTIGATION OF A SUSPECTED VIOLATION OF THIS AGREEMENT OR AS A RESULT OF ITS FINDING




                                                                                               EXHIBIT A
 Case 3:20-cv-03906-RS Document 24-2 Filed 08/24/20 Page 11 of 12


OR DECISION THAT A VIOLATION OF THIS AGREEMENT HAS OCCURRED. YOU AGREE THAT YOU
SHALL NOT SUE OR RECOVER ANY DAMAGES FROM APPLE, ITS DIRECTORS, OFFICERS,
EMPLOYEES, AFFILIATES, AGENTS, CONTRACTORS, AND LICENSORS AS A RESULT OF ITS DECISION
TO REMOVE OR REFUSE TO PROCESS ANY INFORMATION OR CONTENT, TO WARN YOU, TO
SUSPEND OR TERMINATE YOUR ACCESS TO THE SERVICES, OR TO TAKE ANY OTHER ACTION
DURING THE INVESTIGATION OF A SUSPECTED VIOLATION OR AS A RESULT OF APPLE'S
CONCLUSION THAT A VIOLATION OF THIS AGREEMENT HAS OCCURRED. THIS WAIVER AND
INDEMNITY PROVISION APPLIES TO ALL VIOLATIONS DESCRIBED IN OR CONTEMPLATED BY THIS
AGREEMENT.

STATUTORY EXCEPTIONS FOR PUBLIC INSTITUTIONS

If you are a qualified public educational or government institution and any part of this Agreement, such as, by way
of example, all or part of the indemnification section, is invalid or unenforceable against you because of applicable
local, national, state or federal law, then that portion shall be deemed invalid or unenforceable, as the case may
be, and instead construed in a manner most consistent with applicable governing law.

GOVERNING LAW

Except to the extent expressly provided in the following paragraph, this Agreement and the relationship between
you and Apple, and all Transactions on the Services shall be governed by the laws of the State of California,
excluding its conflicts of law provisions. You and Apple agree to submit to the personal and exclusive jurisdiction
of the courts located within the county of Santa Clara, California, to resolve any dispute or claim arising from this
Agreement. If (a) you are not a U.S. citizen; (b) you do not reside in the U.S.; (c) you are not accessing the
Service from the U.S.; and (d) you are a citizen of one of the countries identified below, you hereby agree that any
dispute or claim arising from this Agreement shall be governed by the applicable law set forth below, without
regard to any conflict of law provisions, and you hereby irrevocably submit to the non-exclusive jurisdiction of the
courts located in the state, province or country identified below whose law governs:

If you are a citizen of any European Union country or Switzerland, Norway or Iceland, the governing law and
forum shall be the laws and courts of your usual place of residence.

Specifically excluded from application to this Agreement is that law known as the United Nations Convention on
the International Sale of Goods.

OTHER PROVISIONS

This Agreement constitutes the entire agreement between you and Apple and governs your use of the Services,
superseding any prior agreements with respect to the same subject matter between you and Apple. You also may
be subject to additional terms and conditions that may apply when you use affiliate services, third-party content,
third-party software, or additional services such as the Volume Purchase Program. If any part of this Agreement is
held invalid or unenforceable, that portion shall be construed in a manner consistent with applicable law to reflect,
as nearly as possible, the original intentions of the parties, and the remaining portions shall remain in full force
and effect. Apple's failure to enforce any right or provisions in this Agreement will not constitute a waiver of such
or any other provision. Apple will not be responsible for failures to fulfill any obligations due to causes beyond its
control.

You agree to comply with all local, state, federal, and national laws, statutes, ordinances, and regulations that
apply to your use of the Services. Your use of the Services may also be subject to other laws. Risk of loss for all
electronically delivered Transactions pass to the acquirer upon electronic transmission to the recipient. No Apple
employee or agent has the authority to vary this Agreement.

Apple may notify you with respect to the Services by sending an email message to your email address or a letter
via postal mail to your mailing address, or by a posting on the Services. Notices shall become effective
immediately. Apple may also contact you by email or push notification to send you additional information about
the Services.

You hereby grant Apple the right to take steps Apple believes are reasonably necessary or appropriate to enforce
and/or verify compliance with any part of this Agreement. You agree that Apple has the right, without liability to




                                                                                                 EXHIBIT A
                 Case 3:20-cv-03906-RS Document 24-2 Filed 08/24/20 Page 12 of 12


                you, to disclose any data and/or information to law enforcement authorities, government officials, and/or a third
                party, as Apple believes is reasonably necessary or appropriate to enforce and/or verify compliance with any part
                of this Agreement (including but not limited to Apple's right to cooperate with any legal process relating to your
                use of the Services and/or Content, and/or a third-party claim that your use of the Services and/or Content is
                unlawful and/or infringes such third party's rights).

                Children under the age of majority should review this Agreement with their parent or guardian to ensure that the
                child and parent or legal guardian understand it.

                Last Updated: May 13, 2019




        Legal         Internet Services     Apple Media Services


Hardware and Software                         Sales & Support                            Internet Services                                    Property
                                                                                                                                 Intellectual Properly

Hardware Warranties                           Overview                                   Overview                                Overview

Software License Agreements                   AppleCare                                  Apple Media Services Terms and          Guidelines for Using Apple Trademarks
                                                                                         Conditions                              and Copyrights
RF Exposure                                   Repair Terms and Conditions
                                                                                         iTunes Gift Cards and Codes Terms and   Trademarks
                                              Express Replacement Service                Conditions
More Resources                                                                                                                   Rights and Permissions
                                              Remote Support Terms and Conditions
                                                                                         Game Center Terms and Conditions
Overview                                      (PDF)                                                                              Piracy Prevention
                                                                                         iCloud Terms of Service
Government Information Requests               Sales Policies                                                                     Unsolicited Idea Submission Policy
                                                                                         TestFlight Terms and Conditions
Contact Apple Legal                           Certification Agreements and Policies
                                                                                         Privacy Policy                          Education
Global Trade Compliance                       Training Service Terms and Conditions
                                                                                         Website Terms of Use                    Apple School Manager
Supplier Provisions                           Support Communities Terms of Use
Filemaker Legal Information                                                                                                      Enterprise

                                                                                                                                 Apple Business Manager

                                                                                                                                 Data Transfer Agreements



More ways to shop: Find an Apple Store or other retailer near you. Or call 1-800-MY-APPLE.

Copyright © 2020 Apple Inc. All rights reserved.    Privacy Policy    Terms of Use    Sales and Refunds      Legal   Site Map                                   United States




                                                                                                                                    EXHIBIT A
